Order entered February 18, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01039-CR

                               OLIVER BATTIE JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-12860-R

                                            ORDER
        The Court REINSTATES the appeal.

        On January 21, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 13, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the January 21, 2015 order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

        We ORDER court reporter Mary Snider to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit no. 1.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Mary Snider and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE